DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 12/14/2020, Applicant amended claims 1 and 11.  This amendment is acknowledged and entered.  Claims 1-20 are pending and are currently being examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 11, and 20 are rejected under 35 U.S.C. 103a as being unpatentable over Meyer US Pat. No. 4,936,460 in view of Dhillon US Pub. No. 2006/0054020.
In Reference to Claim 1
Meyer teaches:
A toy (stuffed toy 12, Fig. 1-9) comprising: 
a foam inner (memory polyester foam, Col. 1 lines 41-46, Col. 2 line 67 – Col. 3 line 2) formed into a first shape comprising a compressible viscoelastic or memory foam material having an outer surface (the inner inherently has a shape with an outer surface that contacts the flexible covering), the foam inner having a natural size when unconstrained (Col. 3 lines 1-8, the inner expands toward its natural size when not under pressure); and 
a textile fabric outer covering having a second shape and entirely surrounding and constraining the foam inner, the outer covering having an inner surface for contacting the foam inner, and an outer surface, wherein the toy is formed by a combination of the outer covering and the foam inner expanded within the outer covering toward its natural size (flexible fabric-like outer skin covering having a shape of a toy animal (Fig. 1, 4) and an inner shape to hold the foam inner therein, Col. 2 lines 25-28, Col. 4 lines 6-10); 
the toy having a first uncompressed form with a natural size and shape corresponding to the second shape of the outer covering (the filler material of memory foam has an inner shape corresponding with the outer flexible cover), and a plurality of compressed forms smaller than the first uncompressed form down to a smallest compressed form that is sized 33% or less than the first uncompressed form (the toy is compressible into different states down to a smallest form in the package 14 to about 10% of the natural uncompressed size and expands to or near its natural uncompressed size when removed from the package 14, Col. 2 line 67 – Col. 3 line 8).  
Meyer fails to teach:
The foam inner comprising a compressible viscoelastic foam material.
Further, Dhillon teaches:
A plush toy (Fig. 1-3) comprising: 
an inner form made of compressible viscoelastic or memory foam having an outer surface defining a natural, expanded state when unconstrained, the inner form being convertible from a compressed state to the expanded state, the compressed state being  less than the expanded state (compressible viscoelastic foam inner 150, [0008], [0009], [0028]); and 
a flexible outer cover that closely surrounds the entirety of the outer surface of the inner form, the plush toy consisting of the inner form and the outer cover, wherein an inner surface of the outer cover is configured to contact and conform to the outer surface when the inner form is unconstrained and converts toward the expanded state (the outer flexible fabric skin 110 ([0002]) is formed to repeatedly compress and expand with the inner foam, Fig. 1-5, shape retaining [0007]-[0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Meyer to have formed the compressible foam inner with viscoelastic foam as viscoelastic foam is a known compressible shape retaining inner stuffing used in plush toys in the art and has germ and contaminant fighting antimicrobial capabilities making the toy safer to play with as taught by Dillon ([0008]-[0009], [0028]) and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
In Reference to Claim 3
Meyer as modified by Dhillon teaches:
The toy of claim 1, wherein the outer covering defines an appendage (Meyer: toy 12 includes arms and legs of a toy animal character, Fig. 4).  
In Reference to Claim 11
Meyer teaches:
A toy (stuffed toy 12, Fig. 1-9) comprising: 
an inner form molded of compressible viscoelastic or memory foam (memory polyester foam inner, Col. 1 lines 41-46, Col. 2 line 67 – Col. 3 line 2) having an outer surface defining a natural, expanded state and a first shape when unconstrained (the filler material of memory foam has an inner shape corresponding with the outer flexible cover), the inner form being convertible from a compressed state to the expanded state, the compressed state being sized 33% or less than the expanded state (the toy is compressible into different states down to a smallest form in the package 14 to about 10% of the natural uncompressed size and expands to or near its natural uncompressed size when removed from the package 14, Col. 2 line 67 – Col. 3 line 8); and 
a flexible outer covering that closely fits around an entirety of the outer surface of the inner form and has a second shape aligned with the first shape of the inner form, wherein the first shape is a character with appendages, the toy consisting of a combination of the outer covering and the inner form expanded within the outer covering toward its natural, expanded state, wherein an inner surface of the outer covering is configured to contact and conform to the outer surface (flexible fabric-like outer skin covering 12 having a shape of a toy animal character with arms and legs (appendages, Fig. 1, 4) and an inner shape to hold the foam inner therein, Col. 2 lines 25-28, Col. 4 lines 6-10).  
Meyer fails to teach:
The foam inner comprising a compressible viscoelastic foam material.
Further, Dhillon teaches:
A plush toy (Fig. 1-3) comprising: 
an inner form made of compressible viscoelastic or memory foam having an outer surface defining a natural, expanded state when unconstrained, the inner form being convertible from a compressed state to the expanded state, the compressed state being  less than the expanded state (compressible viscoelastic foam inner 150, [0008], [0009], [0028]); and 
a flexible outer cover that closely surrounds the entirety of the outer surface of the inner form, the plush toy consisting of the inner form and the outer cover, wherein an inner surface of the outer cover is configured to contact and conform to the outer surface when the inner form is unconstrained and converts toward the expanded state (the outer flexible fabric skin 110 ([0002]) is formed to repeatedly compress and expand with the inner foam, Fig. 1-5, shape retaining [0007]-[0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Meyer to have formed the compressible foam inner with viscoelastic foam as viscoelastic foam is a known compressible shape retaining inner stuffing used in plush toys in the art and has germ and contaminant fighting antimicrobial capabilities making the toy safer to play with as taught by Dhillon ([0008]-[0009], [0028]) and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
In Reference to Claim 20
Meyer as modified by Dhillon teaches:
The toy of claim 11, further including a package having at least one open side through which the toy traverses when compressed to substantially fill an interior space of the package, whereby when the toy is compressed and contained within the package, upon opening of the at least one open side the toy expands out of the at least one open side of the package, and when removed completely from the package the toy expands to the second shape defined by the outer covering (Meyer: toy 12 is inserted in package 14 between panels 151/b which are subsequently closed around the toy and air is removed to compress and contain the toy therein, Col. 2 lines 22-37, Fig. 1, 2, 5 and is opened at one end which allows the toy to expand out of that side and expand to its natural size and shape, Fig. 1-4, Col. 3 lines 1-8).   
Claims 2, 4-8, and 12-17 are rejected under 35 U.S.C. 103a as being unpatentable over Meyer and Dhillon as applied to claim 1/11 above and further in view of Sachs EP 0206500.
In Reference to Claim 2/12
Meyer as modified by Dhillon teaches:
The toy of claim 1/11, wherein the foam inner is comprised of at least one of an open-cell and a closed-cell viscoelastic foam material (Dhillon teaches the use of viscoelastic foam inners, which are either open or closed celled, [0008]-[0009], [0028]).  
Further, Sachs teaches:
A plush toy (Fig. 1-3) comprising: 
an inner form made of compressible viscoelastic or memory foam or stuffing (core 20 formed of compressible synthetic fibers 24, foam pieces 28 or larger foam portions 32 each material known in the art to be repeatedly compressed, Fig. 1-6, page 9 paragraph 2 – page 12 paragraph 2) having an outer surface defining a natural, expanded state when unconstrained (expanded state with core shaped to form a shape, Fig. 1-6), the inner form being convertible from a compressed state to the expanded state, the compressed state being sized 33% or less than the expanded state (compressed into the housing 42 that is approximately 33% the size of the expanded form, Fig. 8-10); and 
a flexible outer cover that closely surrounds the entirety of the outer surface of the inner form (flexible skin 16 matches the shape of the inner form), the plush toy consisting of the inner form and the outer cover (Fig. 1-6), wherein an inner surface of the outer cover is configured to contact and conform to the outer surface when the inner form is unconstrained and converts toward the expanded state (the outer skin is formed to repeatedly compress and expand with the inner, Fig. 1-6), and 
the foam inner comprising at least one of an open-cell and a closed-cell viscoelastic foam material, and a stuffing separate from the foam inner within the appendage of the outer covering the stuffing is taken from the group consisting of: synthetic stuffing, natural stuffing, compressible foam, wool, polyester fiberfill, feathers, and beads (the separated foam inner would be formed of compressible foam, where core 20 may include polyester stuffing separate or connected fibers 24, separate or connected chunks/lumps of compressible polymer foam 28 (page 11 second paragraph), and/or open-celled resilient urethane memory foam 32 (page 11, last paragraph)).  
It would have been obvious to one having ordinary skill in the art to have specifically formed the viscoelastic foam inner of Meyer and Dhillon to have been open-cell or a closed-cell viscoelastic foam material as a viscoelastic foam inner is generically open or closed cell and open-celled viscoelastic memory foams used in pillow, mattresses, and the like allow air flow in and out of the core easily (page 11, last paragraph – page 12 first paragraph) and this foam is a generally well-known and used compressible inner and in the art as taught by Sachs (pages 9-12, “open-celled resilient compressible polymer material such as urethane foam used in pillow, mattresses (page 11) (aka memory foam)) and that Sachs teaches that other similar materials would be an obvious modification to one of ordinary skill in the art to produce the desired resilient effect.  Further, Dhillon teaches the use of specifically viscoelastic foam as the inner which is known that it is either closed cell or open cell, both of which are used in pillows and mattresses.  Further, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
In Reference to Claim 4/13
Meyer teaches:
The toy of claim 3/11, wherein the foam inner includes a contiguous appendage matching the appendage of the outer covering such that the contiguous appendage corresponds to the placement and size of the appendage of the outer covering (Meyer: the entire toy body 12 is stuffed and therefore the foam inner extends to the arms, legs, head, etc., as is that of Dhillon, Fig. 1-5, [0028]).  
Further, Sachs teaches:
A plush toy (Fig. 1-3) comprising: 
an inner form made of compressible viscoelastic or memory foam or stuffing (core 20 formed of compressible synthetic fibers 24, foam pieces 28 or larger foam portions 32 each material known in the art to be repeatedly compressed, Fig. 1-6, page 9 paragraph 2 – page 12 paragraph 2) having an outer surface defining a natural, expanded state when unconstrained (expanded state with core shaped to form a shape, Fig. 1-6), the inner form being convertible from a compressed state to the expanded state, the compressed state being sized 33% or less than the expanded state (compressed into the housing 42 that is approximately 33% the size of the expanded form, Fig. 8-10); and 
a flexible outer cover that closely surrounds the entirety of the outer surface of the inner form (flexible skin 16 matches the shape of the inner form), the plush toy consisting of the inner form and the outer cover (Fig. 1-6), wherein an inner surface of the outer cover is configured to contact and conform to the outer surface when the inner form is unconstrained and converts toward the expanded state (the outer skin is formed to repeatedly compress and expand with the inner, Fig. 1-6), and 
the foam inner comprising at least one of an open-cell and a closed-cell viscoelastic foam material, and a stuffing separate from the foam inner within the appendage of the outer covering the stuffing is taken from the group consisting of: synthetic stuffing, natural stuffing, compressible foam, wool, polyester fiberfill, feathers, and beads (the separated foam inner would be formed of compressible foam (core 20 may include polyester stuffing separate or connected fibers 24, separate or connected chunks/lumps of compressible polymer foam 28, and/or open-celled resilient memory foam 32), wherein the core extends into the appendages (page 1 last paragraph – page 2 first paragraph).  
Though Meyer doesn’t specifically teach the inner portion being formed in multiple pieces or in a singular piece to form the body and appendages, it would have been obvious to one of ordinary skill in the art to have formed the inner in one continuous piece or in multiple separate pieces extended into the apertures as this is known and commonly used manufacturing of an inner core as taught by Sachs (page 1-2, 9-12) and in order to make it easier to manufacture or other design choice rationale and as it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893) and it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179). 
In Reference to Claim 5/14
Meyer as modified by Dhillon and Sachs teaches:
The toy of claim 4/13, wherein the second shape is a character shape, wherein the outer covering also has a character face including at least one of a mouth and eyes (Meyer: toy 12 has a character animal shape with a mouth and eyes 31, Fig. 4).  
In Reference to Claim 6/15
Meyer as modified by Dhillon and Sachs teaches:
The toy of claim 4/13, wherein the second shape is an animal and the outer covering defines four of the appendages corresponding to four legs of the animal, and the foam inner includes four of the contiguous appendages corresponding to the four appendages of the outer covering (Meyer: the toy character 12 has two arms and legs with the compressible foam inner inside these portions to shrink and expand, Fig. 1-5).  
In Reference to Claim 7/16
Meyer as modified by Dhillon and Sachs teaches:
The toy of claim 1/11, further comprising a stuffing separate from the foam inner within the first appendage of the outer covering (Sachs teaches different stuffing materials which may be formed in separate or connected pieces with the core member, Fig. 1-6, pages 9-12). 
Though Meyer doesn’t specifically teach the inner portion being formed in multiple pieces or in a singular piece to form the body and appendages, it would have been obvious to one of ordinary skill in the art to have formed the inner in one continuous piece or in multiple separate pieces in order to make it easier to manufacture or other design choice rationale and as Sachs teaches that this type of manufacturing of the core is known in the art (pages 9-12, Fig. 1-6) and further as it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893) and it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179). 
In Reference to Claim 8/17
Meyer as modified by Dhillon and Sachs teaches:
The toy of claim 7/16, wherein the stuffing is taken from the group consisting of: synthetic stuffing, natural stuffing, compressible foam, wool, polyester fiberfill, feathers, and beads (the separated stuffing from the foam inner may be formed of compressible foam as taught by Sachs, Fig. 4-5, or synthetic fibers, Fig. 3, pages 9-12).  
Claims 10 and 19 are rejected under 35 U.S.C. 103a as being unpatentable over Meyer as applied to claim 1/11 above and further in view of Spector US Pat. No. 6,575,807.
In Reference to Claims 10 and 19
Meyer teaches:
The toy of claim 1/11 as rejected above. 
Meyer fails to teach:
A second inner material disposed within the outer covering, wherein the compressible viscoelastic or memory foam material and the second inner material have different natural expansion rates.
Further, Spector teaches:
A plush toy (Fig. 1-3) comprising: 
an inner form made of compressible viscoelastic or memory foam (core 30 formed of compressible foam material known in the art to be repeatedly compressed, Col. 3 lines 32-35) having an outer surface defining a natural, expanded state when unconstrained (expanded state, Fig. 2-3), the inner form being convertible from a compressed state to the expanded state, the compressed state being sized 33% or less than the expanded state (compressed into the housing 12 that is approximately 33% the size of the expanded form, Fig. 1-3); and 
a flexible outer cover that closely surrounds the entirety of the outer surface of the inner form (flexible skin 36 matches the shape of the inner form), the plush toy consisting of the inner form and the outer cover (Fig. 1-3), wherein an inner surface of the outer cover is configured to contact and conform to the outer surface when the inner form is unconstrained and converts toward the expanded state (the outer skin is formed to repeatedly compress and expand with the inner, Fig. 1-3, Col. 3 lines 33-47), and 
including a second inner material disposed within the outer covering, wherein the inner form and the second inner material have different natural expansion rates (Spector: the core may include a second inner material with different expansion rates, Col. 1 lines 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Meyer to have formed the inner with two different expansion rated portions in order to allow different portions of the body to change at different rates forming a dynamic action making them more interesting as taught by Spector (Col. 3 lines 33-67, Col. 2 lines 5-16).
Claims 9 and 18 are rejected under 35 U.S.C. 103a as being unpatentable over Meyer and Dhillon as applied to claim 1/11 above and further in view of Ryan US Pat. No. 3,354,578.
In Reference to Claim 9/18
Meyer as modified by Dhillon teaches:
The toy of claim 1/11, wherein at least a portion of the inner surface of the outer covering is fixed with the outer surface of the foam inner (the foam inner is held within the flexible outer and therefore is essentially fixed therein).  
Though Meyer or Dhillon doesn’t specifically teach the inner portion being fixed or attached to the flexible outer covering, it would have been obvious to one of ordinary skill in the art to have formed the inner attached to the flexible outer covering to form a connected piece as it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Further, Ryan teaches:
A plush toy (Fig. 1-3) comprising: 
an inner form made of compressible viscoelastic or memory foam having a shape of a character with appendages (resilient core 12/13/25, Fig. 1-7); and 
a flexible outer cover that closely surrounds the entirety of the outer surface of the inner form, the plush toy consisting of the inner form and the outer cover, wherein an inner surface of the outer cover is configured to contact and conform to the outer surface when the inner form is unconstrained and converts toward the expanded state, wherein the cover is fixed with the foam inner (the outer skin 24 is formed to constantly compress the core where adhesive 15 fixes the cover to the core, Fig. 1-7, col. 3 lines 1-16, 39 – col. 4 line 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Meyer to have formed the inner to be fixed with the cover in order to ensure the core does not shift within the cover as taught by Ryan (page 3 lines 1-16).
Response to Arguments
Applicant’s arguments, see pages 7-11 filed 12/14/2020, with respect to the rejection(s) of claim(s) 1-20 under 102/103 (Meyer) have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Meyer and Dhillon.
However, the examiner would like to note that though the amendments may distinguish the inner material from the Meyer reference itself, this type of material (memory foam) is known and used in the art.  Further, it is noted that this amendment does not provide a significantly different material as viscoelastic foam and memory foam are essentially interchangeable terms in the art.  The definition provided from the applicant shows that these terms are essentially interchangeable, however a viscoelastic foam may provide more inherent material difference from a “polyester foam with good memory” which may broadly be considered a memory foam as reasoned in the previous rejection.  However, this amendment does not produce a different material than the other relied upon references that include specifically viscoelastic inners or memory foam inners.  The applicant provided the Wikipedia definition of memory foam which consists mainly of polyurethane and is commonly referred to as viscoelastic polyurethane foam.  There are numerous references that were previously cited that include the use of memory foam inner members (Sachs, Spector, Alves) and newly cited references that teach that specifically viscoelastic memory foam inners are known and used in the art and therefore the argument that this amendment would place the claims in condition for allowance is not found particularly persuasive as reflected in the updated rejection as these types of materials are commonly known and used in the art as resilient inner cores in plush toys (Dhillon, Alves, Sachs, Spector).  
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the fabric outer specifically restricting the foam inner from expanding to the natural size when unconstrained, or a specific type of viscoelastic foam significantly different from generic viscoelastic, memory foam, or open or closed celled viscoelastic foam) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The fabric outer of the prior art does constrain the foam inner as explained in the rejection above and the claims do not require that the fabric outer constrains the foam inner to prevent it from reaching its natural size when unconstrained.  The plush toy has a first uncompressed form with a natural size and shape corresponding to the second shape of the outer covering, however these sizes may be the same as claimed and the inner is constrained in that it is held within the covering.  Further, even if this was positively recited in the claims as argued, other prior art references (ex. Jouets GB 2110098) teach that having a fabric outer that limits a compressible foam inner from reaching its natural unconstrained size is well-known in the art and may provide a more firm feel and/or hold the fabric cover better in place on the inner member (pg. 4 (first page of the specification) lines 109-126).
Further, in response to applicant’s arguments that the prior art fails to teach separate stuffing or other material than the foam inner, this is not found persuasive as the rejection details how one of ordinary skill in the art would understand this modification to be obvious based on the cited prior art.  Further, it is noted that this feature is well-known and commonly used in the art, such as by Spector (5,895,308) to include separate soft urethane foam portions in the appendages (16, Fig. 1-2, Col. 3 lines 26-35) and by Clark (2019/0038982) which provides weighted material in the appendages to aid in positioning the toy (18, Fig. 8, [0044]) and therefore this would not appear to be a unique or patentable feature.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, GB 2110098 (Jouets) teaches a similar compressible toy having an outer and resilient foam inner, wherein the flexible outer restricts the inner from reaching its full uncompressed natural state (pg. 4 (first page of the specification) lines 109-126) and EP 0206500 (Sachs) teaches another similar compressible thermoplastic or resilient compressible polymer foam (recovered polyurethane) (open cell, pg. 14) inner flexible fabric outer plush toy that appear to meet the independent claim limitations.  Further, Alves (2015/0290546) also teaches a compressible plush toy having an outer fabric cover and a viscoelastic foam inner which lends further support to one of ordinary skill in the art that viscoelastic foam is a known and commonly used compressible and resilient inner in the art.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711